Citation Nr: 1123440	
Decision Date: 06/21/11    Archive Date: 06/28/11

DOCKET NO.  09-33 320	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to March 2002.

This appeal to the Board of Veterans Appeals (Board) arises from a March 2008 rating action that denied service connection for a bilateral knee disability, bilateral shin splints, sleep apnea, and PTSD.

In January 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  At the hearing, the Veteran withdrew his appeal with respect to the issues of service connection for bilateral shin splints and sleep apnea.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim for service connection for a bilateral knee disability on appeal has been accomplished.

2.  A bilateral knee disability was first shown present many years following separation from service, and the competent evidence establishes no nexus between such current disability and the veteran's military service or any incident thereof.



CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A.       § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claim for service connection for a bilateral knee disability on appeal has been accomplished.

A July 2007 pre-rating RO letter informed the appellant and his representative of the VA's responsibilities to notify and assist him in his claim, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, he was afforded opportunities to respond.  The Board thus finds that the claimant has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, that RO letter provided notice that the VA would make reasonable efforts to help the appellant get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence the VA had received, what evidence it was responsible for obtaining, to include Federal records, and the type of evidence that it would make reasonable efforts to get.  The Board thus finds that the July 2007 letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; and (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the July 2007 document fully meeting the VCAA's notice requirements was furnished to the appellant before the March 2008 rating action on appeal.  
   
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the Board finds that the appellant was furnished notice of the latter requirements in the July 2007 RO letter.

Additionally, the Board finds that all necessary development on the claim for service connection for a bilateral knee disability currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, to include obtaining all available service medical records and post-service VA medical records through 2010.  A copy of the 2007 Social Security Administration decision granting the Veteran disability benefits, together with the medical records underlying that determination, and a transcript of the veteran's January 2011 Board hearing testimony have been associated with the claims folder and considered in adjudicating this claim.  Significantly, the claimant has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.
 
Under these circumstances, the Board finds that the appellant is not prejudiced by appellate consideration of the claim for service connection for a bilateral knee disability on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the appellant contends that his bilateral knee disability is a result of wear and tear and stress from running and other physical training in military service.  He states that he had knee problems in service, but told no one at the time.  He gave testimony to this effect at the January 2011 Board hearing.    

However, the record presents no basis for service connection for any bilateral knee disability in this case.  A review of the service medical records was negative for complaints, findings, or diagnoses of any injury or disability affecting either knee.  Although the Veteran was seen in March 1990 with complaints of bilateral lower leg pain with running, there was no tenderness of the muscles or tibias on examination.  There was no history of trauma or indirect trauma, and no evidence of knee involvement.  The assessment was stress pain.  In May 1996, the Veteran denied a history of a "trick" or locked knee, and the lower extremities were normal on examination.  

The first demonstration of a bilateral knee disability was the knee pain of which the Veteran complained on July 2006 VA outpatient examination, over 4 years post service.  However, there was no history or medical opinion linking such complaints to military service or any incident thereof; rather, the Veteran gave a 1-year history of knee pain.  

Several subsequent VA medical records from 2007 to 2010 show continuing treatment and evaluation of the appellant for bilateral knee pain, but there was no medical opinion relating any such disability to military service or any incident thereof.  In May 2007, the Veteran gave a 2-year history of bilateral knee pain.  Current knee X-rays were normal.  The assessment was chondromalacia patella/
Hypermobile patella, probable degenerative joint disease changes of the medial/
lateral menisci.  In July 2007, the Veteran gave a history of anterior knee pain for over a year; the diagnoses were anterior knee pain/patellofemoral syndrome, and minimal clinical chondromalacia patellae.  In September 2010, the Veteran gave a history of pain in both knee for a few years; the assessment was knee pain, likely patellofemoral syndrome.

The aforementioned evidence reveals that the appellant's bilateral knee disability was first objectively demonstrated over 4 years post service, and that the competent and persuasive evidence establishes no nexus between such disorder and his military service.  The record contains no persuasive evidence of a nexus between any current bilateral knee disability and the veteran's active military service or any injury therein.  In the absence of competent and persuasive (medical) evidence establishing a nexus between the bilateral knee disability first manifested many years post service and the appellant's military service or any incident thereof, the Board finds no basis upon which to grant service connection therefor.  

The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition to the medical evidence, the Board has considered the appellant's assertions and testimony; however, such do not provide any basis for allowance of the claim.  While the appellant may believe that he has a bilateral knee disability that is related to his military service, there is no medical support for such contention.  The Board emphasizes that the appellant is competent to offer evidence as to facts within his personal knowledge, such as his own knee symptoms.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman without the appropriate medical training or expertise, the appellant is not competent to render a medical opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge); Layno, 6 Vet. App. at 469-70.  

In this case, the Board finds that the veteran's statements and testimony regarding the history of the inservice onset of his bilateral knee disability are not credible.  He has contended that his bilateral knee disability is a result of wear and tear and stress from running and other physical training in military service, but, as noted above, the service medical records are negative for complaints, findings, or diagnoses of any knee disability, and he claimed no such disability in his original post-service January 2004 claim for VA disability compensation.  When knee complaints were first noted in VA medical records in 2006, over 4 years post service, there was no history or medical opinion relating such disability to military service or any incident thereof, and several subsequent VA medical records from 2007 to 2010 showing continuing treatment and evaluation of the appellant for a bilateral knee disability were similarly negative for any medical opinion relating such disability to military service or any incident thereof.    
    
Given the contradictory contemporaneous medical evidence and the appellant's claims history, the Board, as fact finder with authority to place probative weight on certain aspects of the record that it finds persuasive, finds that the Veteran is not credible to the extent that he claims an inservice onset of his bilateral knee disability.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of witness testimony).   

Under these circumstances, the Board concludes that service connection for a bilateral knee disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).


ORDER

Service connection for a bilateral knee disability is denied.


REMAND

The VCAA includes enhanced duties to notify and assist claimants.  Considering the record in light of the duties imposed thereby, the Board finds that all notice and development action needed to fairly adjudicate the claim for service connection for PTSD on appeal has not been accomplished.  

The Veteran contends that he has PTSD as a result of a claimed inservice stressor in October 1991, when a grenade round exploded in a military motor park at Fort Knox, Kentucky, and the ensuing blast injured many soldiers, including his best friend, a Sgt. Drake.  He states that he rushed to the disaster scene and provided assistance to his friend and others.

In July 2009, the Veteran submitted a copy of a 3 May 1994 decision of the U.S. Army Court of Military Review (39 M. J. 1043; 1994 CMR LEXIS 134) which purports to document facts about the alleged October 1991 explosion at Fort Knox.

On early March 2007 VA examination, a VA psychiatrist noted a history of a 1991 explosion at Fort Knox in military service in which the veteran's best friend was badly injured.  After examination indicating a trauma history of the Veteran witnessing the Fort Knox incident, the diagnosis was chronic PTSD.      

On late March 2007 VA evaluation, a physician noted that the Veteran had PTSD that was related to trauma experienced during the Fort Knox incident in military service.

On June 2007 VA examination, a VA psychologist diagnosed chronic PTSD, and noted a history of a major trauma during the veteran's military service when an explosion at Fort Knox, Kentucky injured his best friend, a Sgt. Drake.

In view of the 1994 decision of the U.S. Army Court of Military Review (39 M. J. 1043; 1994 CMR LEXIS 134) which purports to document facts about the alleged October 1991 explosion at Fort Knox, the Board finds that the RO should undertake a new effort to verify the veteran's alleged stressor, a grenade round explosion in a military motor park at Fort Knox, Kentucky, in October 1991 in which the ensuing blast injured many soldiers, including the veteran's best friend, a Sgt. Drake.  The RO should contact all pertinent military authorities and the U.S. Army and Joint Service Records Research Center (JSRRC), as appropriate, to verify the facts of the Fort Knox explosion and the reported injury of a Sgt. Drake.

A VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity, and symptomatology such as pain or other symptoms capable of lay observation.  McClendon, 20 Vet. App. at 83.  To trigger the VA's duty to provide a medical examination, the evidence need only indicate that symptoms of a disability may be associated with a veteran's active service.  Duenas v. Principi, 18 Vet. App.  512, 517-18 (2004).

Under the circumstances, the Board finds that this case must be remanded to the RO to afford the appellant a VA psychiatric examination to determine the etiology of any current PTSD, and its relationship, if any, to his military service or any incident thereof.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    
 
The record also reflects that outstanding VA medical records should be obtained prior to the new VA examination.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Board finds that copies of the complete records of all mental health treatment and evaluation of the Veteran at the Leesburg, Florida VA clinic should be obtained and associated with the claims folder.  The Board points out that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties imposed by the VCAA. However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements imposed by the VCAA are met, this case is hereby REMANDED to the RO for the following action:

1.  The RO should obtain copies of the complete records of all mental health treatment and evaluation of the Veteran for PTSD at the Leesburg, Florida VA clinic.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims folder.

2.  The RO should contact all pertinent military authorities and the JSRRC, as appropriate, to verify the veteran's alleged stressor, a grenade round explosion in a military motor park at Fort Knox, Kentucky, in October 1991 in which the ensuing blast injured many soldiers, including the veteran's best friend, a Sgt. Drake.  

3.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses received have been associated with the claims folder, the RO should arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any PTSD, and their relationship, if any, to military service and any incident thereof, to specifically include the reported stressor of an explosion at Fort Knox, Kentucky that injured the veteran's best friend, a Sgt. Drake.  The entire claims folder must be made available to and reviewed by the examiner, and the examination report should include discussion of the veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The physician should review the service and post-service medical records and render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or whether it is not at least as likely as not (i.e., there is less than a 50% probability) that any current PTSD is related to any incident of the veteran's military service, to specifically include the reported stressor of an explosion at Fort Knox, Kentucky that injured the veteran's best friend, a Sgt. Drake.  

In reaching his opinion, the doctor should review and address the service and post-service medical records, to include March and June 2007 VA psychiatric and mental health examination and evaluation reports.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

5.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.


6.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim for service connection for PTSD in light of all pertinent evidence and legal authority.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

8.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


